Citation Nr: 1039991	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-32 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
November 1982 to September 1992 with additional time in the Army 
Reserves from September 1992 to June 1996.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (the 
RO).  

In a December 2006 decision, the Board granted service connection 
for PTSD.  The subsequent January 2007 Decision Review Officer 
(DRO) Decision assigned an initial 30 percent evaluation for 
PTSD, effective July 24, 2001.  The Veteran disagreed with the 
initial evaluation assigned and initiated this appeal.

In October 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by 
the undersigned.  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

After the October 2009 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

In March 2010, the Board again remanded the Veteran's PTSD claim 
for further evidentiary development; specifically, to obtain 
updated VA outpatient treatment records and to afford him a new 
VA PTSD examination.  The RO obtained updated VA treatment 
records and associated such with the Veteran's VA claims file in 
April 2010.  Subsequently, the Veteran was afforded a new VA PTSD 
examination in May 2010.  Therefore, the Board finds that its 
remand instructions have been substantially complied with, and 
thus, the Board may proceed in adjudicating the Veteran's claims.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance); see also 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  

Also, the March 2010 Board remand noted that a claim for TDIU had 
been reasonably raised by the record pursuant to the United 
States Court of Appeals for Veterans Claims' (the Court's) 
decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
Board, accordingly, took jurisdiction of the Veteran's TDIU claim 
and remanded such for further procedural development.  Such 
development has been undertaken and the Veteran's TDIU claim has 
been returned to the Board.  

The Board notes that the Veteran requested an additional hearing 
to present oral testimony concerning his TDIU claim.  See e.g., 
the Veteran's July 2010 substantive appeal.  However, review of 
the October 2009 hearing transcript reflects that the Veteran 
presented oral evidence concerning his unemployability due to his 
service-connected disabilities.  In this regard, the Board 
observes that applicable VA regulations provide that claimants 
are "entitled to a hearing before the Board" and that "[o]nly 
one hearing before the Board will be conducted."  38 C.F.R. 
§ 20.1507(b) (2010).  In as much as the Veteran has been afforded 
a hearing before the Board on his PTSD claim as well as the 
impact that his service-connected disabilities have on his 
employability, a new hearing is not warranted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.

The PTSD claim

The Veteran was last accorded a VA examination in connection with 
his PTSD claim in May 2010.  The report of the May 2010 VA 
examination reflects that the Veteran was employed and not 
undergoing treatment for his PTSD.  

Subsequently, the Veteran's private attorney has asserted that 
the Veteran's PTSD has increased in severity.  Specifically, the 
Veteran and his private attorney have stated that he is no longer 
employed, and that he has undergone a 6-week PTSD program at the 
VA facility in Oklahoma City.  See e.g., statements from the 
Veteran's private attorney dated in June 2010, July 2010 and 
August 2010.  

Of further significance to the Board is the fact that the VA's 
General Counsel has indicated that, when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  In light of the contentions of the Veteran's private 
attorney concerning an increase in the Veteran's PTSD 
symptomatology since the most recent examination in May 2010, the 
Board finds that additional VA examination is necessary to 
determine the current nature and extent of these service-
connected disabilities.  

As noted above, the Veteran's private attorney contends the 
Veteran has recently undergone a 6-week PTSD program at the VA 
facility in Oklahoma City.  The most recent VA outpatient 
treatment records associated with the Veteran's VA claims file 
date from April 2010; months before the Veteran's attorney 
suggests that the Veteran enrolled in the PTSD treatment program.  
Therefore, the procurement of the Veteran's pertinent medical 
reports is required.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must be 
made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that documents which were not actually before the adjudicators 
but had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the Secretary and 
the Board and should be included in the record").  As records in 
the possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id. 

The TDIU claim

Regarding the Veteran's claim for TDIU, the Court has held that 
when a determination on one issue could have a significant impact 
on the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  As such, the TDIU claim requires consideration 
of the Veteran's claim for an evaluation in excess of 30 percent 
for his service-connected PTSD, as the Veteran and his private 
attorney have asserted.  Therefore, determination regarding the 
remanded issue of PTSD could have an impact on the Veteran's TDIU 
claim.  The Board therefore finds these issues to be inextricably 
intertwined.  Following the adjudication of the Veteran's claim 
for an evaluation in excess of 30 percent for his service-
connected PTSD, the Veteran's claim for TDIU should be 
readjudicated accordingly.

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain the Veteran's 
treatment records for the VA facility in 
Oklahoma City dated from April 2010 
forward.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  The RO must make arrangements to 
provide the Veteran with an examination to 
determine the current severity of his 
service-connected PTSD.  The claims file 
must be made available to the examiner for 
review in conjunction with the examination.  
The examiner must provide accurate and 
fully descriptive assessments of all 
psychiatric symptoms.  The examiner must 
comment upon the presence or absence, and 
the frequency or severity of the following 
symptoms due to PTSD:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; difficulty in 
understanding complex commands; impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; impaired impulse 
control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty 
in adapting to stressful circumstances; 
impairment in thought processes or 
communication; delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living; and 
disorientation to time or place.  

The examiner must also enter a complete 
multiaxial evaluation, and assign a Global 
Assessment of Functioning score, together 
with an explanation of what the score 
represents in terms of her psychological, 
social, and occupational functioning.  A 
complete rationale for all opinions must be 
provided.  The report must be typed.  

Additionally, the VA examiner is requested 
to opine as to whether the Veteran's PTSD 
symptomatology, alone or in concert with 
his other service-connected disabilities, 
renders him unemployable.  

3.  The RO should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the claims remain 
denied, the Veteran and his private 
attorney should be provided with a 
supplemental statement of the case (SSOC) 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

